Exhibit 10.10

 

SEAGATE TECHNOLOGY

2004 STOCK COMPENSATION PLAN

NOTICE OF RESTRICTED STOCK BONUS GRANT

 

(OUTSIDE DIRECTORS)

 

Seagate Technology, a limited company domiciled in the Cayman Islands (the
“Company”), pursuant to its 2004 Stock Compensation Plan (the “Plan”), hereby
grants to Participant the number of restricted shares of the Company’s Common
Stock set forth below (the “Award”).  This Award is subject to all of the terms
and conditions as set forth herein and in the Restricted Stock Bonus Agreement,
the Plan, the form of Assignment Separate from Certificate and the form of Joint
Escrow Instructions, all of which are provided with this Notice of Restricted
Stock Bonus Grant (the “Grant Notice”) and incorporated herein in their
entirety.  Capitalized terms not otherwise defined in this Grant Notice or the
Restricted Stock Bonus Agreement shall have the same meanings as in the Plan.

 

Participant:

 

 

Global ID Number:

 

 

Date of Grant:

 

 

Grant Number:

 

 

Vesting Commencement Date:

 

 

Number of Restricted Shares:

 

 

 

Vesting Schedule:                                            1/4th of the
Restricted Shares vest each year on the first four anniversaries of the Vesting
Commencement Date, subject to the Participant’s Continuous Service with the
Company.

 

Notwithstanding the foregoing:

 

(a)                                  in the event of the Participant’s
termination of Continuous Service on account of the Participant’s death, the
Participant shall be deemed to have completed an additional year of service as
of the termination date; and

 

(b)                                 in the event of a Change of Control (as
defined below), then the Restricted Shares shall vest immediately prior to the
consummation of the Change of Control.

 

For purposes of this Agreement:

 


“CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(I)                                     THE SALE, EXCHANGE, LEASE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY TO A PERSON
OR GROUP OF RELATED PERSONS, AS SUCH TERMS ARE DEFINED OR DESCRIBED IN SECTIONS
3(A)(9) AND 13(D)(3) OF THE EXCHANGE ACT, THAT WILL CONTINUE THE BUSINESS OF THE
COMPANY IN THE FUTURE;


 


(II)                                  A MERGER OR CONSOLIDATION INVOLVING THE
COMPANY IN WHICH THE VOTING SECURITIES OF THE COMPANY OWNED BY THE SHAREHOLDERS
OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION DO NOT
REPRESENT, AFTER CONVERSION IF APPLICABLE, MORE THAN FIFTY PERCENT (50%) OF THE
TOTAL VOTING POWER OF THE SURVIVING CONTROLLING ENTITY OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION; PROVIDED THAT ANY PERSON WHO (1) WAS A
BENEFICIAL OWNER (WITHIN THE MEANING OF RULES 13D-3 AND 13D-5 PROMULGATED UNDER
THE EXCHANGE ACT) OF THE VOTING SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO
SUCH MERGER OR CONSOLIDATION, AND (2) IS A BENEFICIAL OWNER OF MORE THAN 20% OF
THE SECURITIES OF

 

--------------------------------------------------------------------------------


 


THE COMPANY IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, SHALL BE EXCLUDED
FROM THE LIST OF “SHAREHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER
OR CONSOLIDATION” FOR PURPOSES OF THE PRECEDING CALCULATION;


 


(III)                               ANY PERSON OR GROUP IS OR BECOMES THE
BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF MORE THAN 50% OF THE TOTAL VOTING
POWER OF THE VOTING STOCK OF THE COMPANY (INCLUDING BY WAY OF MERGER,
CONSOLIDATION OR OTHERWISE);


 


(IV)                              DURING ANY PERIOD OF TWO (2) CONSECUTIVE
YEARS, INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD
(TOGETHER WITH ANY NEW DIRECTORS WHOSE ELECTION BY SUCH BOARD OR WHOSE
NOMINATION FOR ELECTION BY THE SHAREHOLDERS OF THE COMPANY WAS APPROVED BY A
VOTE OF A MAJORITY OF THE DIRECTORS OF THE COMPANY THEN STILL IN OFFICE, WHO
WERE EITHER DIRECTORS AT THE BEGINNING OF SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY OF THE BOARD THEN IN OFFICE; OR


 


(V)                                 A DISSOLUTION OR LIQUIDATION OF THE COMPANY.


 

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to the terms of, this Grant Notice, the
Restricted Stock Bonus Agreement and the Plan (including any exhibits to each
document).  Participant further acknowledges that this Grant Notice, the
Restricted Stock Bonus Agreement and the Plan (including any exhibits to each
document) set forth the entire understanding between Participant and the Company
regarding the acquisition of the shares of the Company’s capital stock subject
to this Award and supersede all prior oral and written agreements with respect
thereto, including, but not limited to, any other agreement or understanding
between Participant and the Company or an Affiliate relating to Participant’s
Continuous Service with the Company and any termination thereof, compensation,
or rights, claims or interests in or to shares of the capital stock of the
Company.

 

Participant also acknowledges that, unless Participant specifically requests (or
has in the past specifically requested) to receive communications regarding the
Plan and this Award in paper form, Participant agrees to receive all
communications regarding the Plan and this Award (including but not limited to
the Prospectus) by electronic delivery through access on the Company’s internal
website and/or Internet website at http://eq.seagate.com, which Participant may
easily access and understands how to access, review and print the communications
posted thereon.  In addition, Participant agrees that it is Participant’s
responsibility to notify the Company of any changes to Participant’s mailing
address so that Participant may receive any shareholder information to be
delivered by regular mail.

 

SEAGATE TECHNOLOGY

 

PARTICIPANT

 

 

 

 

 

 

By:

 

 

 

Title:

Chairman, President & CEO

 

 

Date:

 

 

Date:

 

 

ATTACHMENTS:

 

Restricted Stock Bonus Agreement, 2004 Stock Compensation Plan, form of
Assignment Separate from Certificate and form of Joint Escrow Instructions.

 

2

--------------------------------------------------------------------------------


 

Attachment I



Restricted Stock Bonus Agreement

 

--------------------------------------------------------------------------------


 

SEAGATE TECHNOLOGY
2004 STOCK COMPENSATION PLAN
RESTRICTED STOCK BONUS AGREEMENT

 

Seagate Technology (the “Company”) has awarded you shares of Common Stock of the
Company, pursuant to the provisions of the Company’s 2004 Stock Compensation
Plan (the “Plan”), the Restricted Stock Bonus Grant Notice (including any
attachments thereto, “Grant Notice”) and this Restricted Stock Bonus Agreement
(including any attachments hereto, “Agreement”) (collectively, the “Award”).
Defined terms not explicitly defined in this Agreement or the Notice but defined
in the Plan shall have the same definitions as in the Plan.

 

The details of your Award are as follows:

 


1.                                      GRANT OF RESTRICTED STOCK.  YOU ARE
ENTITLED TO THE AGGREGATE NUMBER OF RESTRICTED SHARES OF COMMON STOCK (THE
“RESTRICTED SHARES”) SPECIFIED IN YOUR GRANT NOTICE PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.  YOU AGREE TO EXECUTE THREE (3) COPIES OF THE
ASSIGNMENT SEPARATE FROM CERTIFICATE (WITH DATE AND NUMBER OF SHARES BLANK) IN
THE FORM ATTACHED TO THE GRANT NOTICE AS ATTACHMENT III AND ONE (1) COPY OF THE
JOINT ESCROW INSTRUCTIONS IN THE FORM ATTACHED TO THE GRANT NOTICE AS ATTACHMENT
IV AND TO DELIVER THE SAME TO THE COMPANY, ALONG WITH THE CERTIFICATE OR
CERTIFICATES EVIDENCING THE RESTRICTED SHARES, FOR USE BY THE ESCROW AGENT
PURSUANT TO THE TERMS OF THE JOINT ESCROW INSTRUCTIONS (AS FURTHER DESCRIBED IN
SECTION 2(C) BELOW).


 


2.                                      VESTING & COMPANY’S REPURCHASE RIGHT.


 


(A)                                  SUBJECT TO THE LIMITATIONS CONTAINED
HEREIN, THE SHARES YOU PURCHASE WILL VEST AS PROVIDED IN THE GRANT NOTICE,
PROVIDED THAT VESTING WILL CEASE UPON THE TERMINATION OF YOUR CONTINUOUS SERVICE
WITH THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES (“TERMINATION”). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE VESTING OF THE RESTRICTED SHARES
SHALL BE CONDITIONED UPON YOUR MAKING ADEQUATE PROVISION FOR FEDERAL, STATE OR
OTHER TAX WITHHOLDING OBLIGATIONS, IF ANY, WHICH ARISE UPON THE RELEASE OF THE
RESTRICTED SHARES FROM THE COMPANY’S REPURCHASE RIGHT (AS DEFINED IN
SECTION 2(B) BELOW) OR AT THE TIME A SECTION 83(B) ELECTION (AS DESCRIBED IN
FURTHER DETAIL BELOW) IS MADE, WHETHER BY WITHHOLDING (WHETHER AUTHORIZED
PURSUANT TO SECTION 8(B) OF THIS AGREEMENT OR OTHERWISE), DIRECT PAYMENT TO THE
COMPANY, THE TRIGGERING OF THE AUTOMATIC SALE PROVISIONS OF SECTION 8(D) OF THIS
AGREEMENT, OR OTHERWISE.    IN ADDITION, IF ON ANY DATE ON WHICH THE SHARES
WOULD OTHERWISE VEST YOU WOULD BE IN VIOLATION OF RULE 10B-5 PROMULGATED UNDER
THE EXCHANGE ACT IF YOU WERE TO SELL ANY OF THE SHARES ON THAT DATE, THE VESTING
OF THOSE SHARES SHALL BE DELAYED UNTIL THE FIRST DATE ON WHICH YOU WOULD NO
LONGER BE IN VIOLATION OF RULE 10B-5, UNLESS, PRIOR TO THE COMMENCEMENT OF ANY
TRADING BLACKOUT OR CLOSED WINDOW PERIOD IN EFFECT ON THE SCHEDULED VESTING
DATE, YOU ESTABLISHED AN EFFECTIVE RULE 10B5-1 TRADING PLAN THAT PROVIDES FOR
THE SALE OF A SUFFICIENT NUMBER OF THE SHARES SCHEDULED TO VEST ON SUCH VESTING
DATE TO FUND THE PAYMENT OF ANY TAX WITHHOLDING OBLIGATIONS IMPOSED IN
CONNECTION WITH THE VESTING OF THE SHARES, WHICH TRADING PLAN REMAINS IN EFFECT
ON THE APPLICABLE VESTING DATE.


 


(B)                                  THE COMPANY SHALL, SIMULTANEOUSLY WITH YOUR
VOLUNTARY OR INVOLUNTARY TERMINATION FOR ANY REASON (INCLUDING DEATH OR
DISABILITY), AUTOMATICALLY REACQUIRE WITHOUT PAYMENT OF ANY CONSIDERATION BY THE
COMPANY ALL OF THE RESTRICTED SHARES THAT HAVE NOT YET VESTED IN ACCORDANCE WITH
THE VESTING SCHEDULE ON THE GRANT NOTICE (THE “REPURCHASE RIGHT”) ON

 

--------------------------------------------------------------------------------



 


THE DATE OF YOUR TERMINATION (THE “TERMINATION DATE”) AND ANY AND ALL ACCRUED
BUT UNPAID DIVIDENDS PAID OR PAYABLE WITH RESPECT TO RESTRICTED SHARES THAT HAVE
NOT YET VESTED AS OF THE TERMINATION DATE AUTOMATICALLY SHALL BE FORFEITED TO
THE COMPANY WITHOUT PAYMENT OF ANY CONSIDERATION BY THE COMPANY, AND NEITHER YOU
NOR ANY OF YOUR SUCCESSORS, HEIRS, ASSIGNS, OR PERSONAL REPRESENTATIVES SHALL
THEREAFTER HAVE ANY FURTHER RIGHTS OR INTERESTS IN SUCH RESTRICTED SHARES,
CERTIFICATES OR DIVIDENDS.


 


(C)                                  THE SHARES ISSUED UNDER YOUR AWARD AND ANY
DIVIDENDS PAID THEREON SHALL BE HELD IN ESCROW PURSUANT TO THE TERMS OF THE
JOINT ESCROW INSTRUCTIONS ATTACHED TO THE GRANT NOTICE AS ATTACHMENT IV.


 


(D)                                  SUBJECT TO THE PROVISIONS OF YOUR AWARD,
YOU SHALL EXERCISE ALL RIGHTS AND PRIVILEGES OF A SHAREHOLDER OF THE COMPANY
WITH RESPECT TO THE RESTRICTED SHARES DEPOSITED IN ESCROW. YOU SHALL BE DEEMED
TO BE THE HOLDER OF THE RESTRICTED SHARES FOR PURPOSES OF RECEIVING ANY
DIVIDENDS THAT MAY BE PAID WITH RESPECT TO SUCH RESTRICTED SHARES AND FOR
PURPOSES OF EXERCISING ANY VOTING RIGHTS RELATING TO SUCH RESTRICTED SHARES,
EVEN IF SOME OR ALL OF SUCH RESTRICTED SHARES HAVE NOT YET VESTED AND BEEN
RELEASED FROM THE COMPANY’S REPURCHASE RIGHT.


 


(E)                                  IF, FROM TIME TO TIME, THERE IS ANY STOCK
DIVIDEND, STOCK SPLIT OR OTHER CHANGE IN THE CHARACTER OR AMOUNT OF ANY OF THE
OUTSTANDING STOCK OF THE CORPORATION THE STOCK OF WHICH IS SUBJECT TO THE
PROVISIONS OF YOUR AWARD, THEN IN SUCH EVENT ANY AND ALL NEW, SUBSTITUTED OR
ADDITIONAL SECURITIES OR PROPERTY TO WHICH YOU ARE ENTITLED BY REASON OF YOUR
OWNERSHIP OF THE RESTRICTED SHARES ACQUIRED UNDER YOUR AWARD SHALL BE
IMMEDIATELY SUBJECT TO THE REPURCHASE RIGHT WITH THE SAME FORCE AND EFFECT AS
THE RESTRICTED SHARES SUBJECT TO THE REPURCHASE RIGHT IMMEDIATELY BEFORE SUCH
EVENT.


 


3.                                      NUMBER OF SHARES.  THE NUMBER OF
RESTRICTED SHARES SUBJECT TO YOUR AWARD MAY BE ADJUSTED FROM TIME TO TIME FOR
CHANGES IN CAPITALIZATION, AS PROVIDED IN ARTICLE XIII OF THE PLAN.


 


4.                                      SECURITIES LAW COMPLIANCE.  YOU WILL NOT
BE ISSUED ANY SHARES UNDER YOUR AWARD UNLESS THE SHARES ARE EITHER (A) THEN
REGISTERED UNDER THE SECURITIES ACT OR (B) THE COMPANY HAS DETERMINED THAT SUCH
ISSUANCE WOULD BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT. YOUR AWARD MUST ALSO COMPLY WITH OTHER APPLICABLE LAWS AND REGULATIONS
GOVERNING THE AWARD, AND YOU WILL NOT RECEIVE SUCH SHARES IF THE COMPANY
DETERMINES THAT SUCH RECEIPT WOULD NOT BE IN MATERIAL COMPLIANCE WITH SUCH LAWS
AND REGULATIONS.


 


5.                                      RESTRICTIVE LEGENDS.  THE SHARES ISSUED
UNDER YOUR AWARD SHALL BE ENDORSED WITH APPROPRIATE LEGENDS DETERMINED BY THE
COMPANY.


 


6.                                      TRANSFERABILITY.  THE RESTRICTED SHARES
THAT REMAIN SUBJECT TO THE COMPANY’S REPURCHASE RIGHT MAY NOT BE ASSIGNED,
ALIENATED, PLEDGED, ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR ENCUMBERED BY THE
PARTICIPANT WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY AND ANY SUCH
PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR
ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE COMPANY OR ANY
AFFILIATE; PROVIDED THAT THE DESIGNATION OF A BENEFICIARY SHALL NOT CONSTITUTE
AN ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE.


 


7.                                      AWARD NOT A SERVICE CONTRACT.  YOUR
AWARD IS NOT AN EMPLOYMENT OR SERVICE CONTRACT, AND NOTHING IN YOUR AWARD SHALL
BE DEEMED TO CREATE IN ANY WAY WHATSOEVER

 

2

--------------------------------------------------------------------------------



 


ANY OBLIGATION ON YOUR PART TO CONTINUE IN THE EMPLOY OF THE COMPANY OR AN
AFFILIATE, OR ON THE PART OF THE COMPANY OR AN AFFILIATE TO CONTINUE YOUR
EMPLOYMENT. IN ADDITION, NOTHING IN YOUR AWARD SHALL OBLIGATE THE COMPANY OR AN
AFFILIATE, THEIR RESPECTIVE SHAREHOLDERS, BOARDS OF DIRECTORS, OFFICERS OR
EMPLOYEES TO CONTINUE ANY RELATIONSHIP THAT YOU MIGHT HAVE AS AN EMPLOYEE,
DIRECTOR OR CONSULTANT FOR THE COMPANY OR AN AFFILIATE.


 


8.                                      TAX CONSEQUENCES.  SET FORTH BELOW IS A
BRIEF SUMMARY AS OF THE GRANT DATE OF CERTAIN UNITED STATES FEDERAL INCOME TAX
CONSEQUENCES OF THE AWARD OF RESTRICTED SHARES.  THIS SUMMARY DOES NOT ADDRESS
EMPLOYMENT, SPECIFIC STATE, LOCAL OR FOREIGN TAX CONSEQUENCES THAT MAY BE
APPLICABLE TO YOU.  YOU UNDERSTAND THAT THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THAT THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.


 


(A)                                  UNLESS YOU MAKE A SECTION 83(B) ELECTION AS
DESCRIBED BELOW, YOU SHALL RECOGNIZE ORDINARY INCOME AT THE TIME OR TIMES THE
RESTRICTIONS LAPSE WITH RESPECT TO THE RESTRICTED SHARES THAT HAVE BEEN RELEASED
FROM THE REPURCHASE RIGHT IN AN AMOUNT EQUAL TO THE THE FAIR MARKET VALUE OF
SUCH SHARES ON EACH SUCH DATE AND THE COMPANY SHALL BE REQUIRED TO COLLECT ALL
THE APPLICABLE WITHHOLDING TAXES WITH RESPECT TO SUCH INCOME.


 


(B)                                  AT THE TIME YOUR AWARD IS MADE, OR AT ANY
TIME THEREAFTER AS REQUESTED BY THE COMPANY, YOU HEREBY AUTHORIZE, TO THE
FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, WITHHOLDING FROM PAYROLL AND
ANY OTHER AMOUNTS PAYABLE TO YOU, AND OTHERWISE AGREE TO MAKE ADEQUATE PROVISION
FOR ANY SUMS REQUIRED TO SATISFY THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
WITHHOLDING OBLIGATIONS OF THE COMPANY OR AN AFFILIATE, IF ANY, WHICH ARISE IN
CONNECTION WITH YOUR AWARD.   HOWEVER, NO SUCH WITHHOLDING SHALL BE MADE UNLESS
THE NET PROCEEDS FROM THE AUTOMATIC SALE, IF PERMITTED, OF CERTAIN RESTRICTED
SHARES AS SET FORTH IN SECTION 8(D) BELOW ARE NOT SUFFICIENT TO SATISFY SUCH
WITHHOLDING OBLIGATIONS.


 


(C)                                  UNLESS THE TAX WITHHOLDING OBLIGATIONS OF
THE COMPANY AND/OR ANY AFFILIATE ARE SATISFIED, THE COMPANY SHALL HAVE NO
OBLIGATION TO ISSUE A CERTIFICATE FOR SUCH RESTRICTED SHARES OR RELEASE SUCH
RESTRICTED SHARES FROM ANY ESCROW PROVIDED FOR HEREIN.


 


(D)                                  IN THE EVENT THAT (A) YOU ARE NOT SUBJECT
TO THE REQUIREMENTS OF SECTION 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, ON A DATE THAT THE REPURCHASE RIGHT LAPSES WITH RESPECT TO SOME OR ALL
OF THE RESTRICTED SHARES (“LAPSE DATE”) AND (B) YOU HAVE NOT MADE A
SECTION 83(B) ELECTION OR TAKEN SIMILAR ACTION UNDER OTHER APPLICABLE LAW SUCH
THAT YOU INCUR A TAX LIABILITY ON SUCH LAPSE DATE, THEN THE ESCROW AGENT
DETERMINED UNDER SECTION 2(C) ABOVE SHALL SELL FORTY PERCENT (40%) OF THOSE
SHARES OF RESTRICTED SHARES WITH RESPECT TO WHICH THE REPURCHASE RIGHT SHALL
HAVE LAPSED ON THE LAPSE DATE AND A SECTION 83(B) ELECTION WAS NOT MADE OR
SIMILAR ACTION WAS NOT TAKEN.  THE NET PROCEEDS FROM SUCH SALE SHALL BE REMITTED
TO THE RELEVANT TAX AUTHORITIES BY THE ESCROW AGENT FOR YOUR BENEFIT IN THE
AMOUNTS DIRECTED BY THE COMPANY AND ANY REMAINING NET PROCEEDS, IF ANY, SHALL BE
DELIVERED TO YOU.


 


9.                                      SECTION 83(B) ELECTION.  YOU HEREBY
ACKNOWLEDGE THAT YOU HAVE BEEN INFORMED THAT, WITH RESPECT TO THE GRANT OF
RESTRICTED SHARES, YOU MAY FILE AN ELECTION WITH THE INTERNAL REVENUE SERVICE,
WITHIN 30 DAYS OF THE GRANT DATE, ELECTING PURSUANT TO SECTION 83(B) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED, TO BE TAXED CURRENTLY ON THE FAIR
MARKET VALUE OF THE RESTRICTED SHARES ON THE GRANT DATE
(“SECTION 83(B) ELECTION”).

 

3

--------------------------------------------------------------------------------


 

YOU ACKNOWLEDGE THAT IF YOU CHOOSE TO FILE AN ELECTION UNDER SECTION 83(b) OF
THE CODE, IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY
SUCH SECTION 83(b) ELECTION, EVEN IF YOU REQUEST THE COMPANY OR ITS
REPRESENTATIVE TO MAKE THIS FILING ON YOUR BEHALF.

 

BY SIGNING THIS AGREEMENT, YOU REPRESENT THAT YOU HAVE REVIEWED WITH YOUR OWN
TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT YOU ARE RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS.  YOU UNDERSTAND AND AGREE THAT YOU (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 


10.                               NOTICES.  ANY NOTICES PROVIDED FOR IN YOUR
AWARD OR THE PLAN SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN UPON RECEIPT OR, IN THE CASE OF NOTICES DELIVERED BY THE COMPANY TO YOU,
FIVE (5) DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, POSTAGE PREPAID,
ADDRESSED TO YOU AT THE LAST ADDRESS YOU PROVIDED TO THE COMPANY.


 


11.                               MISCELLANEOUS.


 


(A)                                  THE RIGHTS AND OBLIGATIONS OF THE COMPANY
UNDER YOUR AWARD SHALL BE TRANSFERABLE BY THE COMPANY TO ANY ONE OR MORE PERSONS
OR ENTITIES, AND ALL COVENANTS AND AGREEMENTS HEREUNDER SHALL INURE TO THE
BENEFIT OF, AND BE ENFORCEABLE BY THE COMPANY’S SUCCESSORS AND ASSIGNS.


 


(B)                                  YOU AGREE UPON REQUEST TO EXECUTE ANY
FURTHER DOCUMENTS OR INSTRUMENTS NECESSARY OR DESIRABLE IN THE SOLE
DETERMINATION OF THE COMPANY TO CARRY OUT THE PURPOSES OR INTENT OF YOUR AWARD.


 


(C)                                  YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE
REVIEWED YOUR AWARD IN ITS ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE
ADVICE OF COUNSEL PRIOR TO EXECUTING AND ACCEPTING YOUR AWARD AND FULLY
UNDERSTAND ALL PROVISIONS OF YOUR AWARD.


 


12.                               GOVERNING PLAN DOCUMENT.  YOUR AWARD IS
SUBJECT TO ALL THE PROVISIONS OF THE PLAN, THE PROVISIONS OF WHICH ARE HEREBY
MADE A PART OF YOUR AWARD, AND IS FURTHER SUBJECT TO ALL INTERPRETATIONS,
AMENDMENTS, RULES AND REGULATIONS WHICH MAY FROM TIME TO TIME BE PROMULGATED AND
ADOPTED PURSUANT TO THE PLAN. IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF YOUR AWARD AND THOSE OF THE PLAN, THE PROVISIONS OF THE PLAN SHALL
CONTROL.

 

4

--------------------------------------------------------------------------------


 

Attachment II

 

2004 Stock Compensation Plan

 

--------------------------------------------------------------------------------


 

Attachment III

 

Form of Assignment Separate from Certificate

 

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Bonus Grant
Notice and Restricted Stock Bonus Agreement (the “Award”), [Participant’s Name]
hereby sells, assigns and transfers to Seagate Technology, a limited company
domiciled in the Cayman Islands (“Corporation”), or its assignee,
                                                     (                      )
shares of the Common Stock of the Corporation, standing in the undersigned’s
name on the books of said Corporation represented by Certificate No.
                herewith, or the securities into which such shares of the
Corporation’s Common Stock have been converted under the terms of the Award, and
do hereby irrevocably constitute and appoint
                                                     as attorney-in-fact to
transfer the said stock on the books of the within named Corporation with full
power of substitution in the premises. This Assignment may be used only in
accordance with and subject to the terms and conditions of the Award, in
connection with the reacquisition of shares of Common Stock of the Corporation
issued to the undersigned pursuant to the Award, and only to the extent that
such shares remain subject to the Corporation’s Repurchase Right under the
Award.

 

Dated:

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

[Participant’s Name]

 

[INSTRUCTION:  Please do not fill in any blanks other than the signature line.
The purpose of this Assignment is to enable the Company to exercise its
Repurchase Right set forth in the Award without requiring additional signatures
on your part.]

 

--------------------------------------------------------------------------------


 

Attachment IV



Form of Joint Escrow Instructions

 

--------------------------------------------------------------------------------


 

JOINT ESCROW INSTRUCTIONS

 

                        ,            

 

Corporate Secretary

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95067

 

Dear Sir/Madam:

 

As Escrow Agent for both Seagate Technology, a limited company domiciled in the
Cayman Islands (the “Company”), and the undersigned recipient of stock of the
Company (“Recipient”), you are hereby authorized and directed to hold the
documents delivered to you pursuant to the terms of that certain Restricted
Stock Bonus Grant Notice (the “Grant Notice”), dated                         ,
             to which a copy of these Joint Escrow Instructions is attached as
Attachment IV, and pursuant to the terms of that certain Restricted Stock Bonus
Agreement (together with the Grant Notice, the “Agreement”), which is Attachment
I to the Grant Notice, in accordance with the following instructions:

 

1.                                       In the event Recipient ceases to render
services to the Company or an affiliate of the Company during the vesting period
set forth in the Grant Notice, the Company or its assignee will give to
Recipient and you a written notice specifying that the shares of stock shall be
transferred to the Company. Recipient and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

 

2.                                       At the closing you are directed (a) to
date any stock assignments necessary for the transfer in question, (b) to fill
in the number of shares being transferred, and (c) to deliver same, together
with the certificate evidencing the shares of stock to be transferred, to the
Company.

 

3.                                       Recipient irrevocably authorizes the
Company to deposit with you any certificates evidencing shares of stock to be
held by you hereunder and any additions and substitutions to said shares as
specified in the Agreement. Recipient does hereby irrevocably constitute and
appoint you as Recipient’s attorney-in-fact and agent for the term of this
escrow to execute with respect to such securities and other property all
documents of assignment and/or transfer and all stock certificates necessary or
appropriate to make all securities negotiable and complete any transaction
herein contemplated.

 

4.                                       This escrow shall terminate upon
vesting of the shares or upon the earlier return of the shares to the Company.

 

5.                                       If at the time of termination of this
escrow you should have in your possession any documents, securities, or other
property belonging to Recipient, you shall deliver all of same to any pledgee
entitled thereto or, if none, to Recipient and shall be discharged of all
further obligations hereunder.

 

6.                                       Your duties hereunder may be altered,
amended, modified or revoked only by a writing signed by all of the parties
hereto.

 

--------------------------------------------------------------------------------


 

7.                                       You shall be obligated only for the
performance of such duties as are specifically set forth herein and may rely and
shall be protected in relying or refraining from acting on any instrument
reasonably believed by you to be genuine and to have been signed or presented by
the proper party or parties or their assignees. You shall not be personally
liable for any act you may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for Recipient while acting in good faith and any act done or
omitted by you pursuant to the advice of your own attorneys shall be conclusive
evidence of such good faith.

 

8.                                       You are hereby expressly authorized to
disregard any and all warnings given by any of the parties hereto or by any
other person or corporation, excepting only orders or process of courts of law,
and are hereby expressly authorized to comply with and obey orders, judgments or
decrees of any court. In case you obey or comply with any such order, judgment
or decree of any court, you shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such compliance,
notwithstanding any such order, judgment or decree being subsequently reversed,
modified, annulled, set aside, vacated or found to have been entered without
jurisdiction.

 

9.                                       You shall not be liable in any respect
on account of the identity, authority or rights of the parties executing or
delivering or purporting to execute or deliver the Agreement or any documents or
papers deposited or called for hereunder.

 

10.                                 You shall not be liable for the outlawing of
any rights under any statute of limitations with respect to these Joint Escrow
Instructions or any documents deposited with you.

 

11.                                 You shall be entitled to employ such legal
counsel and other experts as you may deem necessary to advise you properly in
connection with your obligations hereunder, may rely upon the advice of such
counsel, and may pay such counsel reasonable compensation therefor.

 

12.                                 Your responsibilities as Escrow Agent
hereunder shall terminate if you shall cease to be Secretary of the Company or
if you shall resign by written notice to each party.  In the event of any such
termination, your successor as Secretary of the Company shall become the
successor Escrow Agent or the Company may appoint any officer or assistant
officer of the Company as successor Escrow Agent and Recipient hereby confirms
the appointment of such successor or successors as his attorney-in-fact and
agent to the full extent of your appointment.

 

13.                                 If you reasonably require other or further
instruments in connection with these Joint Escrow Instructions or obligations in
respect hereto, the necessary parties hereto shall join in furnishing such
instruments.

 

14.                                 It is understood and agreed that should any
dispute arise with respect to the delivery and/or ownership or right of
possession of the securities, you may (but are not obligated to) retain in your
possession without liability to anyone all or any part of said securities until
such dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

 

15.                                 Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in any United States Post Box, by registered or
certified mail with postage and fees prepaid, addressed to each of the other

 

2

--------------------------------------------------------------------------------


 

parties hereunto entitled at the following addresses, or at such other addresses
as a party may designate by ten (10) days’ written notice to each of the other
parties hereto:

 

COMPANY:

Seagate Technology

 

 

920 Disc Drive

 

 

Scotts Valley, CA 95067

 

 

Attn: Chief Financial Officer

 

 

 

 

RECIPIENT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

Seagate Technology

 

 

920 Disc Drive

 

 

Scotts Valley, CA 95067

 

 

Attn: Corporate Secretary

 

 

16.                                 By signing these Joint Escrow Instructions
you become a party hereto only for the purpose of said Joint Escrow
Instructions; you do not become a party to the Agreement.

 

17.                                 This instrument shall be binding upon and
inure to the benefit of the parties hereto, and their respective successors and
permitted assigns. It is understood and agreed that references to “you” or
“your” herein refer to the original Escrow Agent and to any and all successor
Escrow Agents. It is understood and agreed that the Company may at any time or
from time to time assign its rights under the Agreement and these Joint Escrow
Instructions in whole or in part.

 

 

Very truly yours,

 

 

 

SEAGATE TECHNOLOGY

 

 

 

 

 

By:

 

 

Name:

Stephen Luczo

 

Title:

Chairman, President & CEO

 

 

 

 

 

RECIPIENT

 

 

 

 

 

 

 

[Participant’s Name]

 

 

ESCROW AGENT

 

 

 

Kenneth M. Massaroni

 

 

3

--------------------------------------------------------------------------------